            Case 1:21-mj-00071-ZMF Document 12 Filed 02/03/21 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                   )
                                            )
       v.                                   )       No. 21-mj-71 (ZMF)-1
                                            )
ERIC MUNCHEL,                               )
                                            )
                      Defendant.            )
                                            )

                                NOTICE OF APPEARANCE

       Please enter the appearance of Assistant Federal Public Defender Sandra Roland on

behalf of the defendant, Eric Munchel, in the above captioned matter.

                                            Respectfully submitted,

                                            A. J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                                    /s/

                                            SANDRA G. ROLAND
                                            Assistant Federal Public Defender
                                            625 Indiana Avenue, N.W., Suite 550
                                            Washington, D.C. 20004
                                            (202) 208-7500
                                            Sandra_Roland@fd.org
